WR-82,831-01
                                                                         COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
                                                                        Transmitted 2/6/2015 3:39:05 AM
                                                                          Accepted 2/6/2015 9:42:33 AM
                     IN THE TEXAS COURT OF CRIMINAL              APPEALS                   ABEL ACOSTA
                                                                                                  CLERK

STATE OF TEXAS                                  §                              RECEIVED
                                                §                      COURT OF CRIMINAL APPEALS
                                                                               2/6/2015
v.                                              §    CASE NO.   ____________
                                                                          ABEL ACOSTA, CLERK
                                                §
LUIS SOLIS GONZALEZ                             §

        MOTION FOR LEAVE TO FILE EMERGENCY WRIT OF MANDAMUS

       That Respondent Honorable Judge Luis Aguilar is the duly elected and qualified judge of

the 243rd Judicial District Court. By virtue of his office, Respondent has jurisdiction over the

instant case in which Defendant/Relator is seeking relief.

       Defendant/Relator seeks relief in the instant case from Respondent’s abuse of discretion,

to wit; Respondent has ordered Defendant/Relator to trial for a capital offense in which State is

seeking the death penalty before required DNA testing of biological evidence has been

completed, in violation of T.C.C.P. 38.43.

       The act or acts that Defendant/Relator seeks to compel of Respondent are ministerial,

rather than discretionary.

       Defendant/Relator has no other adequate remedy at law to compel Respondent to grant

the above request.

       WHEREFORE, PREMISES CONSIDERED Defendant/Relator’s right to Due Process,

as guaranteed by the Fifth and Fourteenth Amendments to the United States Constitution; and

Art. I, Sec. 10 and Sec. 19 of the Texas Constitution; and Art. 38.43 of the Texas Code of

Criminal Procedure, has been denied and the Defendant/Relator is entitled to a writ of

mandamus to compel the Honorable Trial Judge to grant the instant requests.
                                             Respectfully submitted,

                                             JOE A. SPENCER
                                             ATTORNEY AND COUNSELOR AT LAW
                                             1009 Montana Ave.
                                             El Paso, Texas 79902
                                             (915) 532-5562
                                             (915) 532-7535 fax


                                                    /s/
                                             JOE A. SPENCER
                                             State Bar No. 18921800


                                             JOSHUA C. SPENCER
                                             ATTORNEY AND COUNSELOR AT LAW
                                             1009 Montana Ave.
                                             El Paso, Texas 79902
                                             (915) 532-5562
                                             (915) 532-7535 fax


                                                    /s/
                                             JOSHUA C. SPENCER
                                             State Bar No. 24067879




                                CERTIFICATE OF SERVICE

The undersigned does hereby certify that a copy of the above motion was sent by hand delivery

to State’s Assistant District Attorney, Denise Butterworth and to the trial court: the Honorable

Luis Aguilar, 243rd District Court of El Paso County, Texas.



                                                    /s/
                                              JOE A. SPENCER